Name: Commission Regulation (EEC) No 382/87 of 6 February 1987 amending Regulation (EEC) No 765/86 laying down detailed rules for the sale of butter from intervention stock for export to certain destinations
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 36/ 12 Official Journal of the European Communities 7. 2. 87 COMMISSION REGULATION (EEC) No 382/87 of 6 February 1987 amending Regulation (EEC) No 765/86 laying down detailed rules for the sale of butter from intervention stock for export to certain destinations THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1967 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 231 /87 (2), and in particular Article 6 (7) thereof, Whereas Article 3 (2) of Commission Regulation (EEC) No 765/86 (3), as last amended by Regulation (EEC) No 1 55/87 (4), lays down the closing date for the submission of tenders for each individual invitation to tender ; whereas provision should be made for two individual invi ­ tations to tender per month ; whereas Article 3 (2) of that Regulation should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In Article 3 (2) of Regulation (EEC) No 765/86, the words 'fourth Tuesday' are hereby replaced by 'second and fourth Tuesday'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 February 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 25, 28 . 1 . 1987, p. 3 . (3) OJ No L 72, 15 . 3 . 1986, p. 11 . (4) OJ No L 20, 22. 1 . 1987, p. 17 .